DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 02 November 2020 to the previous Office action dated 25 September 2020 is acknowledged. Pursuant to amendments therein, claims 1-10, 13, 22, and 24-27 are pending in the application.
	The claim rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) claim rejections under 35 U.S.C. 103 are made herein as set forth below in view of applicant’s claim amendments.

Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2019.
	Claims 1-10, 13, and 24-27 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 (US 2014/0377210 A1; published 25 December 2014; of record) in view of Akagi et al. (US 2012/0269760 A1; published 25 October 2012; of record).
Horn ‘210 discloses an artificial tear composition comprising 0.2% to 7.0% w/v of one or more nonionic surfactants with one or more non-Newtonian viscosity enhancing excipients of high molecular weight blend having about 1000-3000 centipoise (cps) at 1% (abstract; paragraphs [0008]-[0010]).  A preferred artificial tear composition embodiment comprises 4.5% w/v polyoxyl 40 stearate (i.e., a nonionic surfactant), 0.2% w/v poloxamer 407 (i.e., a nonionic surfactant), 0.55% w/v CMC (i.e., carboxymethyl cellulose, a viscosity enhancer, a cellulose derivative), 0.25% w/v NaCl (i.e., an electrolyte), and 0.01% w/v BAK (i.e., benzalkonium chloride) (paragraph [0076]; Table 1 composition 1).  A preferred artificial tear composition embodiment comprises 5.0% w/v polyoxyl 40 stearate (i.e., a nonionic surfactant), 0.2% w/v poloxamer 407 (i.e., a nonionic surfactant), 0.10% w/v poloxamer 188 (i.e., a nonionic surfactant), 0.55% w/v CMC (i.e., carboxymethyl cellulose, a viscosity enhancer, a cellulose derivative), 0.25% 
Horn ‘210 does not disclose menthol as claimed.
Akagi et al. discloses an ophthalmic composition comprising a monoterpene such as menthol therein preferably in a concentration of about 0.0001-1% w/v (paragraphs [0044], [0045]), wherein the monoterpene is a refrigerant therein which is known to impart a refreshing feel to ophthalmic compositions (paragraph [0006]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn ‘210 and Akagi et al. by adding the about 0.0001-1% w/v menthol of Akagi et al. to the composition of Horn ‘210 as discussed above, such as preferred composition 1 or 4 of Horn ‘210 as discussed above, with a reasonable expectation of success. A person of 
Regarding the claimed recitation of about 3.0% to about 5.0% w/v total concentration of 3 or more nonionic surfactants, preferred composition 1 of Horn ‘210 as discussed above contains 4.5% w/v polyoxyl 40 stearate and 0.2% w/v poloxamer 407, for a total concentration of one or more nonionic surfactants of 4.7% w/v, which is within the claimed range of about 3.0% to about 5.0% w/v, and preferred composition 4 of Horn ‘210 as discussed above contains 5.0% w/v polyoxyl 40 stearate, 0.2% w/v poloxamer 407, and 0.10% w/v poloxamer 188, for a total concentration of one or more nonionic surfactants of 5.3% w/v, which is within the claimed range of about 3.0% to about 5.0% w/v, given that “about 5.0%” includes up to 5.5% per paragraph [000135] in the instant specification.
Although polyoxyl 40 stearate as in Horn ‘210 as discussed above is not encompassed in the claimed nonionic surfactants, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute any one or more other nonionic surfactant(s) taught by Horn ‘210, such as polysorbate 80 and/or polyoxyl 35 castor oil, for such polyoxyl 40 stearate, in the composition of Horn ‘210 as discussed above and thus also in the composition of Horn ‘210 in view of Akagi et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to substitute and/or combine equivalents known for the same purpose 
Moreover, although preferred composition 4 of Horn ‘210 as discussed above only includes poloxamer 407 and poloxamer 188 of those above-listed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Horn ‘210 as discussed above and to use any suitable nonionic surfactants such as polysorbate 80, poloxamer 407, poloxamer 188, and polyoxyl castor oil, in amounts of 0.2-7.0% w/v as suggested by Horn ‘210, in place of the nonionic surfactants in preferred composition 1 or 4 of Horn ‘210 as discussed above and thus in the composition of Horn ‘210 in view of Akagi et al. as discussed above, with a reasonable expectation of success, given that it is prima facie obvious to combine and substitute equivalents known for the same purpose per MPEP 2144.06.  Such concentration range overlaps the claimed concentration range, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 2, although preferred composition 4 of Horn ‘210 as discussed above does not contain a polyol, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Horn ‘210 as discussed above and to add 0.1% to 1.0% w/v glycerin to preferred composition 1 or 4 of Horn ‘210 as discussed above and thus to the composition of Horn ‘210 in view of Akagi et al. as discussed above, with a reasonable expectation of success.

Claims 1-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 in view of Akagi et al. as applied to claims 1-4 and 13 above, and further in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
Horn ‘210 and Akagi et al. are relied upon as discussed above.
Regarding claim 5, Horn ‘210 and Akagi et al. do not disclose mannitol as claimed.
Horn ‘401 discloses that mannitol and glycerin (i.e., glycerol) are polyol tonicity adjustors used in ophthalmic compositions (paragraphs [0029], [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn ‘210, Akagi et al., and Horn ‘401 by substituting the mannitol of Horn ‘401 for the glycerin of Horn ‘210 in the composition of Horn ‘210 in view of Akagi et al. as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because mannitol and glycerin are both polyols known to be used as tonicity adjustors in ophthalmic compositions, and such substitution of equivalents known for the same purpose is prima facie obvious per MPEP 2144.06(II).

Claims 1-4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 in view of Akagi et al. as applied to claims 1-4 and 13 above, and further in view of Yu et al. (US 2004/0185068 A1; published 23 September 2004; of record).

Regarding claim 6, Horn ‘210 and Akagi et al. do not disclose magnesium chloride as claimed.
Yu et al. discloses compositions such as artificial tears (paragraph [0121]) wherein tonicity agents are added thereto in amounts ranging from about 0.001 to 2.5 w/v% such as magnesium chloride to provide sufficient tonicity for maintaining ocular tissue integrity and to approximate the osmotic pressure of normal tear fluid (paragraphs [0079]-[0080]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn ‘210, Akagi et al., and Yu et al. by adding about 0.001 to 2.5 w/v% magnesium chloride as in Yu et al. to the composition of Horn ‘210 in view of Akagi et al. as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide sufficient tonicity for maintaining ocular tissue integrity and to approximate the osmotic pressure of normal tear fluid.

Claims 1-4, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 in view of Akagi et al. as applied to claims 1-4 and 13 above, and further in view of Maskin (US 2005/0202097 A1; published 15 September 2005; of record).
Horn ‘210 and Akagi et al. are relied upon as discussed above.

Maskin discloses artificial tear compositions (abstract) wherein 0.2-1% polyethylene glycol 400 is used as a lubricant therein (paragraph [0025]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include 0.2-1% polyethylene glycol 400 in the composition of Horn ‘210 in view of Akagi et al. as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art would have been motivated to do so to add lubrication thereto as suggested by Maskin.

Claims 1-4, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 in view of Akagi et al. as applied to claims 1-4 and 13 above, and further in view of Thornion et al. (US 2006/0088600 A1; published 27 April 2006; of record).
Horn ‘210 and Akagi et al. are relied upon as discussed above.
Regarding claim 9, Horn ‘210 and Akagi et al. do not disclose d-alpha tocopherol as claimed.
Thornion et al. discloses an ophthalmic compositions (abstract) wherein vitamin E as an equal mixture of d-alpha tocopherol and dl-alpha tocopherol is added thereto to reduce inflammatory response and assist lacrimal secretion (paragraph [0057]) and wherein a preferred amount of such vitamin E is 32 IU (paragraph [0042]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn .

Claims 1-4, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 in view of Akagi et al. as applied to claims 1-4 and 13 above, and further in view of Salzman (US 2018/0055943 A1; published 01 March 2018; filed 23 August 2016; of record).
Horn ‘210 and Akagi et al. are relied upon as discussed above.
Regarding claim 10, Horn ‘210 and Akagi et al. do not disclose sorbate as claimed.
Salzman discloses preservatives used in ophthalmic compositions include benzalkonium chloride (i.e., BAK) and potassium sorbate, wherein concentrations of such therein may be about 0.01 to 10% w/v, or 0.01% w/v, or 0.1% w/v (paragraphs [0076]-[0077]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn ‘210, Akagi et al., and Salzman by making the composition of Horn ‘210 in view of Akagi et al. as discussed above wherein the 0.01% w/v BAK therein is substituted with 0.1% w/v potassium sorbate as suggested by Salzman, with a reasonable expectation of prima facie obvious per MPEP 2144.06(II).

Claims 1-4, 13, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 in view of Akagi et al. as applied to claims 1-4 and 13 above, and further in view of Maskin and Horn ‘401 and Salzman.
Horn ‘210 and Akagi et al. are relied upon as discussed above.
Regarding claims 24-27, Horn ‘210 and Akagi et al. do not disclose PEG such as PEG 400 as claimed.
Maskin discloses artificial tear compositions (abstract) wherein 0.2-1% polyethylene glycol 400 is used as a lubricant therein (paragraph [0025]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include 0.2-1% polyethylene glycol 400 in the composition of Horn ‘210 in view of Akagi et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art would have been motivated to do so to add lubrication thereto as suggested by Maskin.
Further regarding claims 24-27, Horn ‘210 and Akagi et al. do not disclose mannitol as claimed.
Horn ‘401 discloses that mannitol and glycerin (i.e., glycerol) are polyol tonicity adjustors used in ophthalmic compositions (paragraphs [0029], [0249]).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn ‘210, Akagi et al., Maskin, and Horn ‘401 by substituting the mannitol of Horn ‘401 for the glycerin of Horn ‘210 in the composition of Horn ‘210 in view of Akagi et al. and Maskin as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because mannitol and glycerin are both polyols known to be used as tonicity adjustors in ophthalmic compositions, and such substitution of equivalents known for the same purpose is prima facie obvious per MPEP 2144.06(II).
Further regarding claims 24-27, Horn ‘210, Akagi et al., Maskin, and Horn ‘401 do not disclose sorbate as claimed.
Salzman discloses preservatives used in ophthalmic compositions include benzalkonium chloride (i.e., BAK) and potassium sorbate, wherein concentrations of such therein may be about 0.01 to 10% w/v, or 0.01% w/v, or 0.1% w/v (paragraphs [0076]-[0077]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn ‘210, Akagi et al., Maskin, Horn ‘401, and Salzman by making the composition of Horn ‘210 in view of Akagi et al., Maskin, and Horn ‘401 as discussed above wherein the 0.01% w/v BAK therein is substituted with 0.1% w/v potassium sorbate as suggested by Salzman, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because BAK and potassium sorbate are both preservatives known to be used in prima facie obvious per MPEP 2144.06(II).
Regarding claim 27, although preferred composition 1 or 4 of Horn ‘210 as discussed above does not specifically include phosphate buffer, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Horn ‘210 as discussed above and to include phosphate buffer as suggested by Horn ‘210, in preferred composition 1 or 4 of Horn ‘210 as discussed above and thus in the composition of Horn ‘210 in view of Akagi et al., Maskin, Horn ‘401, and Salzman as discussed above, with a reasonable expectation of success.

Claim 1-2, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2013/0102977 A1; published 25 April 2013; of record).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) (abstract; claim 1) wherein an embodiment comprises 0.05% w/v polysorbate 80 (i.e., a nonionic surfactant; a polyol), 0.1% w/v poloxamer 407 (i.e., a nonionic surfactant), 0.4% w/v CMC (i.e., a viscosity enhancer), 0.01% w/v menthol, and 0.44% w/v sodium chloride (i.e., electrolyte) (Formulation 10; Table 20-2; paragraph [0137]).  Nonionic surfactant therein can be for example polysorbate 80, poloxamer 407, or poloxamer 188 (paragraph [0049]).  The content of nonionic surfactant in the composition is usually 0.001-5% (paragraph [0051]).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestion of Matsumura et al. and to make the composition of Formulation 10 with from 0.001-5% w/v nonionic surfactant, with a reasonable expectation of success.  Such concentration range overlaps the claimed concentration range of about 3-5% w/v, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding the claimed recitation of 3 or more nonionic surfactants, although Formulation 10 of Matsumura et al. discloses only polysorbates 80 and poloxamer 407 nonionic surfactants, Matsumura et al. also discloses other suitable nonionic surfactants such as poloxamer 188, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestion of Matsumura et al. and to make the composition of Formulation 10 with poloxamer 188 included therein for part of the nonionic surfactant therein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to substitute and/or combine equivalents known for the same purpose (i.e., nonionic surfactants taught by Matsumura et al. as suitable for use in the compositions therein) per MPEP 2144.06.

Response to Arguments
Applicant's arguments filed 02 November 2020 have been fully considered but they are not persuasive.
Applicant argues that all formulations disclosed in Horn ‘210 containing 3 or more nonionic surfactants at a total concentration of about 3-5.9% w/v contain polyoxyl 40 stearate, but the claims now do not include polyoxyl 40 stearate as a nonionic surfactant (remarks page 4).  In response, substitution of other nonionic surfactant for the polyoxyl 40 stearate therein would have been obvious as discussed in the rejection above.
.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617